 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Saticoy Bay LLC
 7 Series 741 Heritage Vista
 8                                  UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10
     JPMORGAN CHASE BANK, N.A.,                               CASE NO.: 2:17-cv-02646-APG-CWH
11
                    Plaintiff,
12
     vs.                                                      STIPULATION AND ORDER TO
13                                                            EXTEND THE DEADLINE FOR
     SATICOY BAY LLC SERIES 741 HERITAGE                      DEFENDANT SATICOY BAY LLC
14   VISTA; LUCY DIAZ; ROBERTO DIAZ; and                      SERIES 741 HERITAGE VISTA TO
     HERITAGE VILLAS #1 HOMEOWNERS                            RESPOND TO MOTION FOR
15   ASSOCIATION,                                             SUMMARY JUDGMENT

16                  Defendants.

17   SATICOY BAY LLC SERIES 741 HERITAGE
     VISTA,
18
                    Counterclaimant,
19
     vs.
20
     HERITAGE VILLAS #1 HOMEOWNERS
21   ASSOCIATION; and NEVADA ASSOCIATION
     SERVICES, INC.,
22
                    Counterdefendants.
23
24          Defendant/counterclaimant Saticoy Bay LLC Series 741 Heritage Vista (hereinafter “Saticoy Bay”),

25 and counterdefendant Heritage Villas #1 Homeowners Association (“Heritage Villas”), by and through their
26 respective counsel of record, hereby stipulate and agree as follows:
27          1. Saticoy Bay shall have up to and including May 24, 2019, to file its response to Heritage Villas’s

28                                                       1
 1 motion for summary judgment filed on April 24, 2019 (ECF 42).
 2         2. This request is made to avoid confusion and to streamline the briefing process so all opposition
 3 briefs will be due on the same date.
 4         3. This request is made in good faith and not for purposes of delay.
 5         Dated this 15th day of May, 2019
 6 THE WRIGHT LAW GROUP, P.C.                               LAW OFFICES OF
                                                            MICHAEL F. BOHN, ESQ., LTD.
 7
   By: /s/ John Henry Wright, Esq.
 8    John Henry Wright, Esq.                               By: /s/ Adam R. Trippiedi, Esq.
      Philip S. Gerson, Esq.                                    Michael F. Bohn, Esq.
 9    2340 Paseo Del Prado, Ste. D-305                          Adam R. Trippiedi, Esq.
      Las Vegas, NV 89102                                       2260 Corporate Circle, Suite 480
10    Attorney for Heritage Vistas #1                           Henderson, Nevada 889074
      Homeowners Association                                     Attorney for defendant Saticoy Bay LLC
11                                                              Series 741 Heritage Vista
12
           IT IS SO ORDERED this 15th day
                                        day
                                          ofof May,2019.
                                             May,   2019.
13
14
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     2
